Exhibit 10.1

 

[logo.jpg]

 

 

932 Southwood Boulevard

Incline Village, NV 89451

Phone: (775) 832-8500

Fax:      (775) 832-8501

 

 

 

 

 

 

May 18, 2015

 

 

Dear Steffen:

 

On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Controller and Chief Accounting Officer.
We would work with you to select a start date within a reasonable time of the
date of this offer letter. You would report to me as PDL’s Chief Financial
Officer (the ‘CFO’). You would be expected to work full time at our principal
place of business at 932 Southwood Boulevard, Incline Village, Nevada 89451.

 

You agree that you will devote your full business time and efforts to PDL. You
agree that you will not engage in any other business or serve in any position
with, or as a consultant or adviser to, any other corporation or entity
(including as a member of such corporation’s or entity’s board of directors or
other governing or advising body), without the prior written consent of PDL’s
Board. Notwithstanding the foregoing, but only for so long as such activities in
the aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from (i)
participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.

 

This offer is contingent upon approval by our Board of Directors which is
expected by May 20, 2015.

 

Base Salary

 

Your annual base salary (as in effect from time to time, ‘Base Salary’) will be
$260,000, less applicable taxes and withholdings, and will be payable in
accordance PDL’s payroll procedures. Your Base Salary shall be reviewed each
year but will not be subject to decrease unless such decrease is part of an
overall reduction effected for executive officers of PDL.

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Steffen Pietzke

May 18, 2015

Page 2

 

 

Target Bonus

 

Your annual target bonus will be set at thirty percent (30%) of your annual Base
Salary. Your bonus will be based seventy-five percent (75%) on your contribution
to PDL’s achievement of its goals and objectives and twenty-five percent (25%)
on your individual performance as determined by the CFO and the Compensation
Committee of the Board. For additional details regarding the 2015 Bonus Plan,
please see Attachment A. We will work together to develop your personal goals
for 2015.

 

Long-Term Incentive

 

Effective ten (10) days following your hire date, PDL will grant you a long term
incentive award (the ‘Long-Term Incentive’) comprised of two components: (i) the
right to receive $212,600 in cash; and (ii) a number of unvested restricted
shares of PDL common stock with a Grant Value equal to $91,140. For this
purpose, ‘Grant Value’ means the closing price of PDL's common stock on the
tenth (10th) day following your hire date or, if the tenth (10th) day following
your hire date is not a trading day, then the closing price of the next trading
day. Your entitlement to the 2015-2019 Long-Term Incentive may be pro-rated
based on the date of employment.  The stock grant will be contingent upon the
approval of the Compensation Committee of the Board of Directors. 

 

Subject to your continued employment through December 12, 2016, 50% of the
Long-Term Incentive will vest and become payable upon December 12, 2016
(‘Vesting Date’), and 16.66% will vest and become payable on December 12 of each
of 2017, 2018 and 2019. 

 

Dividend payments and other distributions made on the restricted share component
of the Long-Term Incentive during the Vesting Period will accrue through the
Vesting Period and will be paid, plus interest (based on the prevailing interest
rate of the Merrill Lynch FFI Select Institutional Fund), to you on the Vesting
Date.

 

In the event of a Change in Control, (i) the vesting of the restricted stock
award, (ii) the payment of any accrued but unpaid dividends or other
distributions, plus interest (at the rate set forth above), and (iii) the
payment of the target cash payment, plus any Adjustments that the Compensation
Committee determines has been earned as of the Change in Control, will
accelerate and pay in connection with the Change in Control.

 

The Compensation Committee has indicated that it intends to adopt annually long
term incentive plans similar to the above 2015/19 Long Term Incentive Plan. The
Compensation Committee reserves the right to modify any or all of the terms of
future long term incentive plans, including the cessation of such future long
term incentive plans.

 

For additional details regarding the Long-Term Incentive program, please see
Attachment B.

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Steffen Pietzke

May 18, 2015

Page 3

 

 

Termination without Cause or Resignation for Good Reason

 

If you are terminated without Cause or resign for Good Reason, (a) you will
receive a lump sum cash payment equal to (i) one hundred percent (100%) of the
sum of your Base Salary in effect immediately prior to the time of separation,
(ii) seventy-five percent (75%) of the sum of your annual target bonus for the
year in which separation occurs and (iii) twelve months of COBRA Benefits and
(b)(i) any unvested cash payments and equity awards under any long-term
incentive plan in effect at the date of separation shall ratably accelerate,
vest and pay in proportion to the time lapsed during the vesting period, as
increased by any adjustments and milestones earned by the time of payment and
(ii) any accrued and unpaid dividends and interest on the then unvested equity
awards shall vest and pay; provided that such payment and other benefit shall be
contingent upon your signing a release of all claims against PDL in a form
acceptable to the Company.

 

For additional details regarding your severance benefits and the meanings of
‘Cause’ and ‘Good Reason,’ please see Attachment C.

  

Housing and Relocation Assistance

 

Because PDL is domiciled in Nevada and because of your need to relocate, PDL
will provide assistance to you to rent or purchase housing in Nevada proximate
to PDL’s offices. PDL will pay up to $2,500 per month for five years in housing
assistance. In addition, to defray your moving expenses, PDL will reimburse you
for such relocation expenses up to $20,000.

 

Health and Related Benefits

 

Through TriNet, PDL provides a welfare benefits package, including a
comprehensive medical policy and dental plan, as well as life insurance
coverage, in which you will be eligible to participate in accordance with PDL
guidelines. In general, PDL pays 100% of premiums for employee medical, employee
dental and employee vision coverage. In addition,

PDL funds between 90% and 95% of premiums for medical, dental and vision
coverage for spouse, dependent, and domestic partner coverage. Exact
reimbursement varies by plan selected.

For a summary of these benefits and your options, please see Attachment D.

 

Holidays, Vacation and Sick Leave

 

In 2015, full-time employees will be paid as if they worked ten (10) designated
holidays. PDL also offers one (1) Unrestricted Floating Holiday during the
calendar year to regular full-time employees. An Unrestricted Floating Holiday
may be used at any time for any occasion, provided that the employee obtains
advance management approval for the scheduled usage of the Unrestricted Floating
Holiday.

 

In addition, each full-time employee accrues vacation time based on the number
of regular hours worked. In any calendar year, you can accrue up to one hundred
and sixty hours (160) hours or twenty (20) days of paid vacation time. Usage and
scheduling of time off is subject to the direction and approval of your
supervisor.

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Steffen Pietzke

May 18, 2015

Page 4

 

 

Finally, PDL offers sick leave when your own illness prevents you from reporting
to work. Your sick leave is calculated in increments for each pay period and,
like vacation time, is based upon hours worked. You can accrue up to forty-eight
(48) hours or six (6) days of sick leave annually. For additional details
regarding these policies, please see Attachment D.

 

401(k) Plan

 

Through Fidelity, PDL provides the opportunity for its employees to participate
in our 401(k) Plan. Under the terms of PDL’s 401(k) Plan, the company matches
100% of the employee’s contribution up to 3% of their salary and matches 50% of
the employee’s contribution from 3% to 5% of their salary. Vesting under the
401(k) Plan is immediate. The Compensation Committee reserves the right to
modify any or all of the terms of PDL’s 401(k) Plan, including cessation of the
401(k) Plan.

 

Other Important Information

 

Your employment with PDL will not be for a set term, and you will be an at-will
employee. As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause.
There will be no expressed or implied agreements to the contrary.

 

PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.

 

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States. We will also request your authorization to complete a
pre-employment background check.

 

To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to Peter
Garcia. By executing this Offer Letter, you hereby represent that your execution
hereof and performance of your obligations hereunder do not and will not
contravene or otherwise conflict with any other agreement to which you are a
party or any other legal obligation applicable to you. This Offer Letter, along
with the Proprietary Information and Invention Assignment Agreement, supersedes
any prior representations or agreements, whether written or oral, with respect
to our offer of employment to you. This Offer Letter may not be modified or
amended except by a written agreement, signed by PDL and you.

 

We are very excited at the prospect of your joining the PDL team and look
forward to your immediate contribution. I personally look forward to working
with you.

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Steffen Pietzke

May 18, 2015

Page 5

 

 

 

Sincerely,

 

PDL BioPharma, Inc. 

Accepted by:

 

 

 

 

 

 

 

 

 

 

Peter S. Garcia 

Steffen Pietzke

 

 

 

 

VP, Chief Financial Officer

 

 

 

/s/ Steffen Pietzke

 

 

Date 5-19-2015

 

 